ELECTRONIC RECORD




COA#       05-14-01081-CR                        OFFENSE:        22.021


           Richard Balderas v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

                       AFFIRMED AS
COA DISPOSITION:       MODIFIED                  TRIAL COURT:    203rd Judicial District Court


DATE: 06/18/15                    Publish: NO    TC CASE #:      F-1141658-P




                         IN THE COURT OF CRIMINAL APPEALS


         Richard Balderas v. The State of
                                                                                   %SL-tS
STYLE:   Texas                                        CCA#:
                                                                                    IS1-IS
           PRO S£                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:         Ja
           /0 J/HZV/J                                 SIGNED:                            PC:_

JUDGE:       -f(U CfM^fc:4 *~                         PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD